EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Atty. Michael Muczynski on January 27, 2022.

The application has been amended as follows: 
	2.1. In claim 1, line 7, “comprises” has been replaced with --consists of--
	(support is found in paragraphs [0033] and [0220] of the specification).
	2.2. In claim 8:
                     a) line 5 has been replaced with --copolymers, maltodextrin, natural gums, alginate esters,--
	        b) line 6, “forms;” has been replaced with --forms,--
	        c) line 9, the phrase “as well as” has been deleted.
	2.3. In claim 19, lines 1-2, the phrase “aminoplast resin microcapsule comprises a shell comprising” has been replaced with --terpolymer consists of--.
	2.4. In claim 28, lines 1-2, the phrase “liquid detergent has” has been replaced with
 --detergent is a liquid detergent having--.
	2.5. Claims 30-33 have been rejoined.


	       a) line 1, “perfume” has been replaced with --fragrance--
	       b) line 3, “perfume” has been replaced with --fragrance--
	2.7. In claim 31, line 2, “perfume” has been replaced with --fragrance--
	2.8. In claim 32, line 2, “perfume” has been replaced with --fragrance--
	2.9. In claim 33, line 2, “perfume” has been replaced with --fragrance--
	2.10. Claim 37 has been cancelled. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
	The objection to the disclosure and the objection to claim 8 are withdrawn in view of Applicant’s amendment. 
	The rejection of claims 1-29 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in view of Applicant’s amendment. 
	The rejection of claim 11 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph is withdrawn in view of Applicant’s arguments.
	The rejection of claims 1-3 and 5-29 under 35 U.S.C. 103 as being obvious over Denome et al. (US 2008/0014393) in view of Aussant et al. (US 2018/0185808); and the rejection of claim 4 under 35 U.S.C. 103 as being unpatentable over Denome and Aussant as applied to claims 1-3 and 5-29 above, and further in view of Kitamura et al. (US 2004/0092635) are withdrawn in view of Applicant’s statement pursuant to 35 U.S.C. 102(b)(2)(C) on the basis of a joint research agreement.

	Accordingly, the subject matter, as a whole, would not have been obvious to one of ordinary skill in the art.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	           
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNA M DOUYON whose telephone number is (571)272-1313. The examiner can normally be reached Mondays-Fridays; 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                                   /LORNA M DOUYON/                                                                                   Primary Examiner, Art Unit 1761